Case 1:19-cv-01197-LO-TCB Document 45 Filed 11/18/19 Page 1 of 3 PageID# 968



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION
__________________________________________
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
            Plaintiff,                      )
                                            )
            v.                              )     Case No. 1:19-cv-1197-LO-TCB
                                            )
EDWARD SNOWDEN,                             )
                                            )
                    Defendant,              )
                                            )
and                                         )
                                            )
MACMILLAN PUBLISHING GROUP, LLC             )
d/b/a HENRY HOLT AND COMPANY, et al.,       )
                                            )
                    Relief-Defendants.      )
                                            )


    CONSENT MOTION FOR EXTENSION OF TIME FOR RELIEF-DEFENDANT
             MACMILLAN PUBLISHING GROUP, LLC TO FILE
       ANSWER TO AMENDED COMPLAINT AND WAIVER OF HEARING

       Relief-Defendant Macmillan Publishing Group, LLC d/b/a Henry Holt and Company

(“Macmillan”), by and through undersigned counsel, hereby respectfully moves for an order

extending Macmillan’s time to file an Answer or other responsive pleading to the Amended

Complaint in this case (ECF No. 15) to and including November 20, 2019, in order to allow

sufficient time to verify certain additional information for inclusion in Macmillan’s Answer.

Plaintiff United States of America (“Plaintiff”) consents to this relief. A hearing on this motion

is hereby waived.

       Pursuant to Fed. R. Civ. P. 4(d) and the waiver of service dated September 17, 2019

(signed by Macmillan on September 20, 2019) (see ECF No. 11), the original deadline for

Macmillan to file an Answer to the Amended Complaint is November 18, 2019. No other
Case 1:19-cv-01197-LO-TCB Document 45 Filed 11/18/19 Page 2 of 3 PageID# 969



pending deadlines in this case will be affected by this extension. Plaintiff and Macmillan have

further agreed that in agreeing to so extend the time to respond to the Amended Complaint by

two days, neither Plaintiff nor Macmillan waive any right, claim, or defense related to this

litigation.

        Accordingly, Macmillan respectfully moves the Court to enter an order so extending the

deadline as set forth in the Proposed Order that is being filed concurrently herewith.

        DATED: November 18, 2019

                                              Respectfully Submitted,

                                                     /s/

                                              Elizabeth A. McNamara (pro hac vice)
                                              DAVIS WRIGHT TREMAINE LLP
                                              1251 Avenue of the Americas, 21st floor
                                              New York, New York 10020
                                              Tel: (212) 489-8230
                                              Fax: (212) 489-8340
                                              Email: elizabethmcnamara@dwt.com

                                              Daniel Reing (VA Bar Number 73348)
                                              Eric Feder (pro hac vice)
                                              DAVIS WRIGHT TREMAINE LLP
                                              1919 Pennsylvania Ave NW
                                              Washington, DC 20006
                                              Tel: (202) 973-4200
                                              Fax: (202) 973-4499
                                              Email: danielreing@dwt.com
                                                      ericfeder@dwt.com

                                              Attorneys for Relief-Defendant Macmillan
                                              Publishing Group, LLC d/b/a Henry Holt and
                                              Company




                                                 2
Case 1:19-cv-01197-LO-TCB Document 45 Filed 11/18/19 Page 3 of 3 PageID# 970



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of November, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing to all parties who have appeared in this action.

                                              Respectfully Submitted,

                                              _     /s/_
                                              Daniel Reing (VA Bar Number 73348)
                                              DAVIS WRIGHT TREMAINE LLP
                                              1919 Pennsylvania Ave NW
                                              Washington, DC 20006

                                              Attorneys for Relief-Defendant Macmillan
                                              Publishing Group, LLC d/b/a Henry Holt and
                                              Company




                                                 3
